Order entered May 9, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00135-CR
                                      No. 05-14-00136-CR

                           RICHARD EARL DRIVER, JR., Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 199th Judicial District Court
                                      Collin County, Texas
                      Trial Court Cause Nos. 199-80014-2013, 199-80032-2013

                                           ORDER
       The Court DENIES appellant’s May 5, 2014 second motion to extend time to file his

brief. Although the motion sought an extension to May 5, appellant has not yet tendered his

brief to the Court.

       The Court ORDERS the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708
(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE